           Case 1:95-cr-00204-MEM Document 352 Filed 04/17/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :
                                                   1:95-CR-204
                                          :
                      v.
                                          :     (JUDGE MANNION)

DERRICK CRUZ,                             :

                           Defendant      :

                                       ORDER

          For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:

             1. Cruz’s motion for compassionate release pursuant to
                18 U.S.C. §3582(c)(1)(A)(i), (Doc. 346), is DISMISSED
                WITHOUT PREJUDICE for lack of jurisdiction since he
                has not exhausted his administrative remedies with the
                BOP.
             2. The court recommends that the BOP give Cruz
                immediate consideration for placement in home
                confinement in order to mitigate his health risk,
                pursuant to 18 U.S.C. §3624(c)(2) and the CARES Act.
             3. Counsel for the government is directed to serve a copy
                of the foregoing Memorandum and Order on the
                Warden at FCI-Schuylkill forthwith.

                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
Dated: April 17, 2020
95-204-01-ORDER.wpd
